Citation Nr: 0606632	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for bilateral 
hearing loss and assigned an initial 0 percent (i.e., 
noncompensable) rating.  The veteran wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The results of a VA audiology examination in April 2003 show 
the veteran has level I hearing in each ear (i.e., 
bilaterally).


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.


Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).

In this case, the veteran filed his initial claim for service 
connection for bilateral hearing loss in February 2003.  He 
was provided notice of the VCAA in a March 2003 letter.  The 
RO granted service connection for bilateral hearing loss in 
the August 2003 decision at issue and assigned an initial 
noncompensable rating, effective February 24, 2003, the date 
of receipt of his claim.  In November 2003, in response, he 
filed a notice of disagreement requesting an initial 
compensable rating.  Therefore, in accordance with VAOPGCPREC 
8-2003, the notice provisions of the VCAA are inapplicable to 
this "downstream" claim for a higher initial rating.



In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Here, the record reflects that the facts pertinent to 
this claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claim.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

As already alluded to, the Court has held that an appeal from 
an initial rating is a separate and distinct claim from a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  When assigning an initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See Fenderson, 12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).


Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from a noncompensable (0 
percent) rating to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  
VA audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).



Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in February 2003, after the amended 
regulations became effective.  Thus, his claim will be 
evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim regardless.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional patterns of hearing impairment.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.



Analysis

Service connection is currently in effect for bilateral 
hearing loss, with a noncompensable rating.  The veteran 
seeks a higher initial disability rating.  

In an April 2003 VA audiological evaluation, pure tone 
threshold levels were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
15
20
65
80
45
LEFT
N/A
15
45
65
75
50

Speech recognition was 92 percent bilaterally.

Applying the results of the April 2003 VA examination to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Regarding the veteran's right ear, the examination reflects 
an average puretone threshold of 45 dB and 92 percent speech 
discrimination, showing his hearing loss to be Level I 
impairment under 38 C.F.R. § 4.85, Table VI.  The examination 
shows his left ear manifests average puretone thresholds of 
50 dB and 92 percent speech discrimination, which also is 
Level I impairment under Table VI.  And this bilateral Level 
I impairment, in turn, correlates to a noncompensable rating 
under Table VII.

As mentioned, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that some veterans experience.  See 64 Fed. Reg. 25, 203 (May 
11, 1999).  It does not appear, however, based on the April 
2003 examination, that this case involves exceptional 
patterns of hearing impairment of the type contemplated by 38 
C.F.R. § 4.86 - insofar as either ear.  Puretone thresholds 
in each ear are 55 dB or more only at 3000 and 4000 Hertz, so 
subdivision (a) is not satisfied.  And with respect to 
subdivision (b), although puretone thresholds are below 30 dB 
at 1000 Hertz for both ears, they are not 70 dB or more at 
2000 Hertz.

The Board acknowledges the burden that the veteran's 
disability places on him as he points out in his November 
2003 notice of disagreement and June 2004 statement.  The 
Board has no reason to doubt that he is in fact experiencing 
hearing problems of the type mentioned; indeed, this is quite 
apparent from the record.  But the Board reemphasizes that, 
in regards to hearing loss, disability ratings are derived 
purely by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are performed.  That is to say, there is little 
to no discretion to adjust the rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For the reasons discussed above, the Board concludes that a 
higher initial rating is not warranted for the veteran's 
service-connected bilateral hearing loss.

Fenderson considerations

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings 
- finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Here, though, the Board finds that at no time since the 
effective date of the grant of service connection, February 
24, 2003, has the veteran met or nearly approximated the 
criteria for a compensable disability rating for his 
bilateral hearing loss.  As the factual background makes 
clear, his hearing impairment has never approached that which 
would allow for the assignment of a higher rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this particular case.




ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


